Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/23/21.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 11-19 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 103 as being unpatentable over Poole (US 2021/0073658) in view of Gawlick (US 2019/0286725) to claims 1, 8, 11, 18 and 20 is withdrawn in view of applicant’s amendment.
Claims 1-9 and 11-20 are pending. 
Claims 1-9 and 11-20 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, accessing the operation metrics of the enterprise application by a plurality of users of the enterprise: identifying the root cause based on the operation metrics and the root cause definition for each user group of the enterprise; and using the root cause definition to form an enterprise performance metric that is accessible by one or more of the plurality of users of the enterprise application as substantially recited in each of the independent claims.
	The closest cited prior arts, Poole (US 2021/0073658) and Gawlick (US 2019/0286725) teach a method for identifying a root cause.  However, Poole (US 2021/0073658) and Gawlick (US 2019/0286725) fail to teach accessing the operation metrics of the enterprise application by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.




/Qamrun Nahar/
Primary Examiner, Art Unit 2196